                                                                                     a


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 JAMIE FRANCISCO,                        CIVIL ACTION NO. 1:19-CV-1553-P
 Plaintiff

 VERSUS                                  JUDGE DRELL

 STATE OF LOUISIANA                      MAGISTRATE JUDGE PEREZ-MONTES
 ATTORNEY GENERAL, ET AL.,
 Defendants



                             MEMORANDUM ORDER

      Before the Court is a civil rights Complaint under 42 U.S.C. § 1983 filed by pro

se Plaintiff Jamie Francisco (“Francisco”). ECF No. 1. Francisco is a pretrial

detainee incarcerated at the Avoyelles Parish Jail in Marksville, Louisiana.

Francisco complains about charges pending against him.

      Because Francisco fails to allege that he has been deprived of a federally

protected right by a person acting under color of state law, he must AMEND his

Complaint. ECF No. 1.

I.    Background

      Francisco’s Complaint is largely unintelligible. Francisco indicates that he was

arrested in 2019 and charged with negligent homicide. See ECF No. 1 at 6. Later

that year, the charge was enhanced to second-degree murder. See ECF No. 1 at 7.

Francisco complains that his name was then placed in the Marksville newspaper. See

id.
       Francisco alleges that the state court has appointed a sanity commission. See

id. He states that that the public defenders and Consulting Psychologist of Central

Louisiana, Inc., wrongfully obtained his medical history. See id. at 7-8. Francisco

argues that Defendants are biased and unethical. See id. at 8.

       Francisco asks for a “full expungement” and a “full pardon” of all indictments,

bills of information, and allegations, as well as monetary damages from all parties.

See id. at 9.

II.    Instructions to Amend

       Pursuant to Rule 8(a)(2) of the Federal Rules of Civil Procedure, a pleading

must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” The Rule 8 pleading standard does not require “detailed factual

allegations,” but demands more than an “unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations

omitted). A pleading that offers “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). Statements in a complaint are not plain when they are not clear

and understandable. See Ibrahim v. Bernhardt, 19-CV-0101, 2020 WL 94877, at *4

(E.D. La. Jan. 8, 2020).

       To state a civil rights action under § 1983, a plaintiff must show that he has

been deprived of a federally protected right by a person acting “under color of state

law.” 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988). Because the nature of

Francisco’s claims cannot be discerned from his Complaint (ECF No. 1), Francisco



                                          2
must amend his Complaint to provide a description of how each Defendant violated

his constitutional rights.

      III.   Conclusion

      IT IS ORDERED that Francisco amend his Complaint (ECF No. 1) within

thirty (30) days of the filing of this Order to provide the information outlined above,

or dismissal will be recommended under Rule 41(b) or 16(f) of the Federal Rules of

Civil Procedure.

                                                              31st day of
      THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

February 2020.

                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                          3
